 

Exhibit 10.6
 
SUBSCRIPTION AGREEMENT
 
This Subscription Agreement, dated April 26, 2019 (this “Agreement”), has been
executed by the advisors set forth on the signature page hereof (each an
“Advisor” and collectively the “Advisors”) in connection with the placement (the
“Offering”) by True Drink Holdings, Inc, a Nevada corporation (the “Company” or
“Pubco”) of the securities discussed herein.
 
 
R E C I T A L S
 
A. Simultaneous with or immediately after the entry into this Agreement, the
Company will enter into a Securities Exchange Agreement (the “Exchange
Agreement”) with Charlie’s Chalk Dust, LLC, a Delaware limited liability company
(“CCD”), the Class A Members of CCD, the Class B Members of CCD and holders of
existing warrants of CCD pursuant to which such security holders of CCD will
exchange all of such securities of CCD for equity securities of the Company (the
“Exchange”).
 
B. The Advisors have provided advisory services on behalf of the Company in
connection with the Exchange (the “Advisory Services”).
 
C. As compensation for the Advisory Services, the Company has agreed and hereby
agrees to issue to the Advisors and their designees (each a “Subscirber”) those
securities set forth opposite such Subscriber’s names on Exhibit A hereto (the
“Securities”).
 
AGREEMENT
 
In consideration of the premises and the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and each Advisor hereby agree as follows:
 
1.
ISSUANCE OF SECURITIES.
 
(a) Issuance of the Securities. Subject to the satisfaction (or waiver) of the
conditions set forth in this Agreement, the Company shall issue to each
Subscriber in exchange for the Advisory Services previously provided by the
Advisors the Securities set forth opposite each Subscriber’s name on Exhibit A
hereto.
 
(b)               Issuance Time. The issue of the Securities shall occur
simultaneous with (or immediately before) the Exchange (the “Issuance Time”).
 
(c)               Delivery. At the Issuance Time, (i) the Company shall deliver
irrevocable instructions to Corporate Stock Transfer, the Company’s transfer
agent, or such other person as the parties shall jointly designate in writing,
to issue to each Subscriber certificates representing the Securities
(collectively, “Issuable Securities”) registered in the name of such Subscriber,
and for the number and kind of Issuable Securities set forth on Exhibit A
hereto. Within two weeks after the Issuance Date, Corporate Stock Transfer shall
deliver the Securities to the Subscribers.
 
 
 
-1-

 
2. 
ADVISORS’ REPRESENTATIONS AND WARRANTIES.
 
Each Advisor, severally and not jointly, represents and warrants to the Company
with respect to only itself that (except where expressly stated otherwise), as
of the date hereof and as of the Issuance Time:
 
(a) Investment Purpose. The Subscriber is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Subscriber reserves the right to
dispose of the Securities at any time in accordance with or pursuant to an
effective registration statement covering such Securities or an available
exemption under the Securities Act. Such Subscriber does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.
 
(b)               Accredited Investor Status. Each Subscriber is an “Accredited
Investor” as that term is defined in Rule 501(a)(3) of Regulation D.
 
(c)               Reliance on Exemptions. The Advisor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Advisor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of each Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Subscriber to acquire the Securities.
 
(d)               Information. Each Subscriber has been furnished with all
materials relating to the business, finances and operations of the Company and
information he deemed material to making an informed investment decision
regarding his purchase of the Securities, which have been requested by such
Subscriber. Each Subscriber has been afforded the opportunity to ask questions
of the Company and its management. Neither such inquiries nor any other due
diligence investigations conducted by a Subscriber or its representatives shall
modify, amend or affect such Subscriber’s right to rely on the Company’s
representations and warranties contained in Article 3 below. Each Subscriber
understands that its investment in the Securities involves a high degree of
risk. Each Subscriber has sought such accounting, legal and tax advice, as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Securities.
 
(e)               Transfer or Resale. Each Subscriber understands that: (i) the
Securities have not been registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) each Subscriber shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements, or (C) each Subscriber provides the Company with reasonable
assurances (in the form of seller and broker representation letters) that such
Securities can be sold, assigned or transferred pursuant to Rule 144 promulgated
under the Securities Act, as amended (or a successor rule thereto)
(collectively, “Rule 144”), in each case following the applicable holding period
set forth therein; and (ii) any sale of the Securities made in reliance on Rule
144 may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of the Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder.
 
 
 
-2-

 
(f)               Legends. The Advisor agrees to the imprinting, so long as its
required by this Article 2(f), of a restrictive legend on the Securities (and
any securities into which the Securities may be converted) in substantially the
following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE [AND INTO WHICH THIS SECURITY MAY
BE CONVERTED] HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED
SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
 
Certificates evidencing the Securities (and any securities into which the
Securities may be converted) shall not contain any legend (including the legend
set forth above), (i) while a registration statement covering the resale of such
security is effective under the Securities Act, (ii) following any sale of such
Securities (or any securities into which the Securities are converted) pursuant
to Rule 144, (iii) if such Securities (or any securities into which the
Securities are converted) are eligible for sale under Rule 144, or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC). The Advisor agrees that the removal of restrictive legend from
certificates representing Securities as set forth in this Article 3(f) is
predicated upon the Company’s reliance that each Subscriber will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein.
 
(g) Organization. Authority. Such Advisor, if an entity, is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder.
 
(h)               Authorization, Enforcement. If the Advisor is an entity, this
Agreement has been duly and validly authorized, executed and delivered on behalf
of such Advisor and shall constitute the legal, valid and binding obligations of
such Advisor enforceable against such Advisor in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.
 
(i)               No Conflicts. The execution, delivery and performance by such
Advisor of this Agreement and the consummation by such Advisor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Advisor, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Advisor is a party or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Advisor, except, in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Advisor to perform its obligations
hereunder.
 
 
 
-3-

 
 
3. 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
 
The Company makes the representations and warranties set out in Article 4.6 to
and through Article 4.36 of the Exchange Agreement to the Subscribers
(substituting the term “Subscriber/s” for “Member/s and Direct Investor/s” where
applicable) and agrees that the Subscribers may rely on such representations and
warranties as if such representations and warranties were set forth below.
Additionally, the Company hereby makes the representations and warranties set
forth below to the Subscribers:
 
 
(a) Authorization. Enforcement. Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
to issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby (including, without
limitation, the issuance of the Securities and the securities into which the
Securities may be converted) have been duly authorized by the Company's board of
directors and no further filing, consent or authorization is required by the
Company, its board of directors or its stockholders or other governmental body.
This Agreement has been duly executed and delivered by the Company, and each
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law.
 

(b)           Issuance of Securities. The issuance of the Securities are duly
authorized and shall be validly issued, fully paid and non­assessable and free
from all preemptive or similar rights, mortgages, defects, claims, liens,
pledges, charges, taxes, rights of first refusal, encumbrances, security
interests and other encumbrances (collectively “Liens”) with respect to the
issuance thereof. Upon issuance or conversion in accordance with the Securities,
the securities into which the Securities are converted, when issued, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights or Liens with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock.
 

(c)           No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby (including, without limitation, the issuance of the
Securities and the issuance of securities into which the Securities may be
converted) will not (i) result in a violation of the Company’s Articles of
Incorporation (as amended), Bylaws (as amended), certificate of formation,
memorandum of association, articles of association, bylaws or other
organizational documents of the Company, or any capital stock or other
securities of the Company, (ii) conflict with, or constitute a default under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including, without limitation, U.S. federal and state securities laws
and regulations, the securities laws of the jurisdictions of the Company's
incorporation or in which it or its subsidiaries operate) and including all
applicable laws, rules and regulations of the State of Nevada) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company is bound or affected, except in the case of (ii) and (iii) for any
conflict, default, right or violation that would not reasonably be expected to
result in a Material Adverse Effect.
 
 
 
-4-

 
 
(d)           Consents. The Company is not required to obtain any material
consent from, authorization or order of, or make any filing or registration with
(other than any filings as may be required by any state securities agencies),
any Governmental Entity (as defined below) or any regulatory or self­regulatory
agency or any other Person in order for it to execute, deliver or perform any of
its obligations under or contemplated by this Agreement, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been or will be obtained or effected on
or prior to the Issuance Time, and the Company is not aware of any facts or
circumstances which might prevent the Company from obtaining or effecting any of
the registration, application or filings contemplated by this Agreement.
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi­governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi­national
organization or body. or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing.
  

(e)           The Company acknowledges that the Advisors may sign the
Registration Rights Agreement to be entered on the date hereof among the Company
and certain shareholders of the Company on the date hereof on behalf of the
other Subscribers set out in Exhibit and that the Subscribers shall be deemed to
be parties to such Registration Rights Agreement.
 

4. 
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
  

The obligation of the Company hereunder to issue and sell the Securities to each
Subscriber is subject to the satisfaction, at or before the Issuance Time, of
each of the following conditions, provided that these conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Subscriber with prior written notice thereof:
 

(a) the Advisors shall have executed each of this Agreement and a Registration
Rights Agreement, the form of which is attached hereto as Exhibit B, and
delivered the same to the Company.
 
(b) The representations and warranties of such Advisor shall be true and correct
in all material respects, and such Advisor shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Advisor.
 

5.
CONDITIONS TO EACH SUBCRIBER'S OBLIGATION TO PURCHASE.
  

The obligation of each Advisor hereunder to acquire its Securities is subject to
the satisfaction of each of the following conditions, provided that these
conditions are for each Advisor's sole benefit and may be waived by such Advisor
at any time in its sole discretion by providing the Company with prior written
notice thereof:
 

(a) The Company shall have duly executed and delivered to such Advisor each of
this Agreement and a Registration Rights Agreement, the form of which is
attached hereto as Exhibit B, and delivered the same to such Advisor.
 
 
-5-

 
(b) Each and every representation and warranty of the Company shall be true and
correct in all material respects (other than representations and warranties
qualified by materiality, which shall be true and correct in all respects), and
the Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required to be performed, satisfied or
complied with by the Company.
 
(c) The Company shall have obtained all governmental, regulatory or third-party
consents and approvals, if any, necessary for the sale of the Securities, if
any.
 
(d) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
Governmental Entity of competent jurisdiction that prohibits the consummation of
any of the transactions contemplated by the Transaction Documents.
 
(e) The Company and its Subsidiaries shall have delivered to such Advisor such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Advisor or its counsel may reasonably
request.
 

6.
INDEMNIFICATION
 
6.1           Indemnification.
 
(a)           Subject to the provisions of this Article 6, and irrespective of
any due diligence investigation conducted by a Subscriber with regard to the
transactions contemplated hereby, Pubco agrees to indemnify fully in respect of,
hold harmless and defend each Subscriber, and each of the officers, agents and
directors of such Subscriber against any damages, liabilities, costs, claims,
proceedings, investigations, penalties, judgments, deficiencies, including
taxes, expenses (including, but not limited to, any and all interest, penalties
and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened, or any claim
whatsoever) and losses (each, a “Claim” and collectively “Claims”) to which it
or they may become subject arising out of or based on any breach of or
inaccuracy in any of the representations and warranties or covenants or
conditions made by Pubco in this Agreement.
 
(b)           Subject to the provisions of this Article 6, each Subscriber
agrees to indemnify fully in respect of, hold harmless and defend Pubco and each
of its officers, agents and directors against any Claims to which they may
become subject arising out of or based on any breach of or inaccuracy in any of
the representations and warranties or covenants or conditions made by such
Subscriber and in this Agreement; provided no Subscriber shall have any
responsibility hereunder except for representations, warranties, covenants or
conditions made by it; and further provided that the liability of any Subscriber
shall not exceed the value at the Issuance Time of the Securities received by it
hereunder.
 
6.2           Survival of Representations and Warranties. Notwithstanding any
provision in this Agreement to the contrary, the representations and warranties
given or made by Pubco, and the Subscribers under this Agreement shall survive
the date hereof for a period of forty-eight (48) months from and after the
Issuance Date (the last day of such period is herein referred to as the
“Expiration Date”), except that any written claim for breach thereof made and
delivered prior to the Expiration Date to the party against whom such
indemnification is sought shall survive thereafter and, as to any such claim,
such applicable expiration will not effect the rights to indemnification of the
party making such claim; provided, however, that any representations and
warranties that were fraudulently made shall not expire on the Expiration Date
and shall survive indefinitely and claims with respect to fraud by Pubco or the
Subscribers must be made at any time, as long as such claim is made within a
reasonable period of time after discovery by the claiming party.
 
 
 
-6-

 
6.3           Method of Asserting Claims, Etc. The party claiming
indemnification is hereinafter referred to as the “Indemnified Party” and the
party against whom such claims are asserted hereunder is hereinafter referred to
as the “Indemnifying Party.” All Claims for indemnification by any Indemnified
Party under this Article 6 shall be asserted as follows:
 
(a)           In the event that any Claim or demand for which an Indemnifying
Party would be liable to an Indemnified Party hereunder is asserted against or
sought to be collected from such Indemnified Party by a third party, said
Indemnified Party shall, within ten (10) business days from the date upon which
the Indemnified Party has Knowledge of such Claim, notify the Indemnifying Party
of such claim or demand, specifying the nature of and specific basis for such
claim or demand and the amount or the estimated amount thereof to the extent
then feasible (which estimate shall not be conclusive of the final amount of
such Claim or demand) (the “Claim Notice”). The Indemnified Party’s failure to
so notify the Indemnifying Party in accordance with the provisions of this
Agreement shall not relieve the Indemnifying Party of liability hereunder unless
such failure materially prejudices the Indemnifying Party’s ability to defend
against the claim or demand. The Indemnifying Party shall have 30 days from the
giving of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party: (i) whether or not the Indemnifying Party disputes the liability of the
Indemnifying Party to the Indemnified Party hereunder with respect to such Claim
or demand, and (ii) whether or not the Indemnifying Party desires, at the sole
cost and expense of the Indemnifying Party, to defend the Indemnified Party
against such Claims or demand; provided, however, that any Indemnified Party is
hereby authorized prior to and during the Notice Period to file any motion,
answer or other pleading which he shall deem necessary or appropriate to protect
his interests or those of the Indemnifying Party and not prejudicial to the
Indemnifying Party. In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that he, she or it does not dispute
liability for indemnification under this Article 6 and that such person desires
to defend the Indemnified Party against such claim or demand and except as
hereinafter provided, the Indemnifying Party shall have the right to defend by
all appropriate proceedings, which proceedings shall be promptly settled or
prosecuted by him to a final conclusion. The Indemnified Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
the Indemnifying Party has failed after a reasonable period of time to assume
such defense and to employ counsel or in such action there is, in the reasonable
opinion of such separate counsel, a material conflict on any material issue
between the position of the Indemnifying Party and the position of such
Indemnified Party (a “Material Conflict”). If requested by the Indemnifying
Party and there is no Material Conflict, the Indemnified Party agrees to
cooperate with the Indemnifying Party and his, her or its counsel in contesting
any Claim or demand which the Indemnifying Party elects to contest or, if
appropriate and related to the Claim in question, in making any Counterclaim
against the person asserting the third party Claim or demand, or any
cross-complaint against any person. No Claim for which indemnity is sought
hereunder and for which the Indemnifying Party has acknowledged liability for
indemnification under this Article 6 may be settled without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.
 
(b)           In the event any Indemnified Party should have a Claim against any
Indemnifying Party hereunder which does not involve a Claim or demand being
asserted against or sought to be collected from him by a third party, the
Indemnified Party shall give a Claim Notice with respect to such Claim to the
Indemnifying Party. If, after receipt of a Claim Notice, the Indemnifying Party
does not notify the Indemnified Party within the Notice Period that he, she or
it disputes such Claim, then the Indemnifying Party shall be deemed to have
admitted liability for such Claim in the amount set forth in the Claim Notice.
 
(c)           The Indemnifying Party shall be given the opportunity to defend
the respective Claim.
 
 
 
 
-7-

 
 
7.
MISCELLANEOUS.
 

(a) Governing Law. Jurisdiction. Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude any Subscriber
from bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company's obligations to such Subscriber or to
enforce a judgment or other court ruling in favor of such Subscriber. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.
 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e­mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
 
(c) Headings. Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms "including," "includes," "include" and words of like
import shall be construed broadly as if followed by the words "without
limitation." The terms "herein," "hereunder," "hereof" and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
(d) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Subscriber, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Subscriber makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
 
(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Subscribers. In connection with any
transfer of any or all of its Securities, a Subscriber may assign all, or a
portion, of its rights and obligations hereunder in connection with such
Securities without the consent of the Company, in which event such assignee
shall be deemed to be a Subscriber hereunder with respect to such transferred
Securities.
 
(f) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
 
[REMAINDER PAGE INTENTIONALLY LEFT BLANK]
 
-8-

 
 
 
IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.
 
 
 
COMPANY:
 
 
TRUE DRINKS HOLDINGS, INC.
 
 
 
By:                                                       
 
Name:
 
Title:
 
 

 
 
 
 
 
 
 
 
-9-

 
IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.
 
 
 
ADVISOR:
 
 
 
 
 
 
 
Name:
 
Title:

 
 
 
-10-

 


 
EXHIBIT B
 
Form of Registration Rights Agreement
 
 
 
 
-11-
